DETAILED ACTION

Status of Claims

This action is in reply to the application  filed on March 9, 2020
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-50 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "posting, in the computer processing device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Block (US 7, 822, 654 B2) in view of Allison (US PUB 2011/0082824 A1).

Claim 1
Block discloses the following limitations:

A method for organizing multiple accounts by mapping the multiple accounts into a plurality of accounting structures to avoid slowing down computer system processing with a system architecture configured to provide a global company financial display, the method comprising:

assigning labels to each of multiple accounts from among labels included in a label set, one or more of the labels being one or more attributes; (see at least claim 1).

receiving data matched with labels from the label set; (see at least claim 1).

posting, in the computer processing device, the received data to the accounts based on the labels matched to the received data; (see at least claim 1).

forming, in the computer processing device, a first data structure to include a first pointer to an attribute group including one or more of the attributes; (see at least claim 1).

linking, in the computer processing device, the attribute group to the first data structure pointing to the attribute group via a second pointer that points to the first data structure; (see at least claim 1).

forming, in the computer processing device, a second data structure, which has the one or more attributes of the attribute group, to include the first pointer to the attribute group; (see at least claim 1).

linking, in the computer processing device, the attribute group to the second data structure via a third pointer that points to the second data structure; (see at least claim 1).

dynamically assigning, in the computer processing device, at least one additional attribute to the first and second data structures based on the third data structure, the first and second data structures comprising at least one of a) one of the multiple accounts, b) a sub-account of one of the multiple accounts, and c) an entry in one of the multiple accounts, by adding the at least one additional attribute to the attribute group based on the third data structure; (see at least claim 1).

forming an Attribute Center that points to data structures having at least one of the attributes in common, the Attribute Center being one of the labels of the label set; and (see at least claim 43).

causing the system to display user selected global company information via access to the Attribute Center for efficient data compilation and data navigation across a three dimensional matrix including the first, second and third data structures, to thereby avoid computer slow down in the system navigation process (see at least column 2 lines 45-67 and column 3 lines 1-25).

Block does not explicitly discloses: 

determining, in the computer processing device, whether the attribute group linked to the second data structure via the third pointer is associated with a third data structure having been linked to the attribute group in a previous linking operation by determining whether a previous relationship existed between the second and third data structures;

linking, in the computer processing device, the attribute group to the third data structure via a fourth pointer that points to the third data structure when it is determined that the second data structure had been previously linked to the second data structure in the previous linking operation; (conditional limitation).

However, Allison in at least paragraphs 0218-0223 discloses attribute systems based on heuristics. Networks that associates, matches and links data based on attributes and experience, such as Match.com, Facebook and Amazon are well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this lacking limitations disclosed by Allison into the invention of Block in order to provide an optimal classifier (Allison abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore, Block discloses the following limitations:

wherein the label set comprises: Assets, Liabilities, Revenues, Expenses, Owner's Equity, and Cost of Sales (see at least claim 2).

Claim 3
Furthermore, Block discloses the following limitations:

wherein the label set comprises Liquid Assets, Accounts Receivable, Accounts Payable, Trade Revenues, Trade Expenses, Operating Cash Flow, Financing Cash Flow, and Investing Cash Flow. (see at least claim 3).

Claim 4
Furthermore, Block discloses the following limitations:

comprising: assigning an account classification label to an account (see at least claim 4). .

Claim 5
Furthermore, Block discloses the following limitations:

comprising: selecting the account classification label from an account classification label set comprising Customer, Supplier, Rent, Utilities, and Commissions. (see at least claim 5).

Claim 6
Furthermore, Block discloses the following limitations:

comprising: assigning multi-level classification labels to an account. (see at least claim 6).

Claim 7
Furthermore, Block discloses the following limitations:

comprising: selecting the multi-level classification labels from a set comprising details about elements in the account classification label set. (see at least claim 7).

Claim 8
Furthermore, Block discloses the following limitations:

comprising: the computer processing device displaying a Beginning Balance Sheet sequence, a Balance Sheet Transfer and Adjustment sequence, an Income Statement sequence, an Indirect Cash Statement sequence, and an Ending Balance Sheet sequence aligned side-by-side; and

the computer processing device organizing all elements in the sequences so that all corresponding elements in the sequences are aligned in the same row (see at least claim 8).

Claim 9


comprising: organizing all the elements in each sequence in accordance with an ordering of one of the sequences. (see at least claim 9).


Claim 10
Furthermore, Block discloses the following limitations:

wherein the ordering is of the Ending Balance Sheet sequence. (see at least claim 10).


Claim 11
Furthermore, Block discloses the following limitations:

organizing all the elements in each sequence in accordance with an ordering selected by a user. (see at least claim 11).


Claim 12
Furthermore, Block discloses the following limitations:

comprising: a user matching labels from the label set to the data. (see at least claim 12).


Claim 13
Furthermore, Block discloses the following limitations:

wherein the label set comprises labels defined by a user. (see at least claim 13).


Claim 14
Furthermore, Block discloses the following limitations:

wherein at least one of the labels matched to the received data is linked to at least one of the other labels in the label set. (see at least claim 14).


Claim 15
Furthermore, Block discloses the following limitations:

comprising: receiving at least one first label from a user; (see at least claim 15).

collecting all data matched to the at least one first label and all data matched to labels linked to the at least one first label; and displaying the collected data. (see at least claim 15).

Claim 16
Furthermore, Block discloses the following limitations:

wherein at least one of the labels matched to the received data is linked to a plurality of the labels in the label set. (see at least claim 16).


Claim 17
Furthermore, Block discloses the following limitations:

wherein the received data represent transactions, and at least one of the multiple accounts is a Smart Account having a rule set associated with it that defines transactions and defines posting rules associated with the defined transactions, the method comprising:

the Smart Account recognizing a transaction defined in the rule set based on the corresponding labels matched to the received data; and (see at least claim 17).

the Smart Account posting the recognized transaction in accordance with the associated posting rules. (see at least claim 17).

Claim 18


wherein the Smart Account posts parts of the transaction to different accounts in accordance with the associated rules. (see at least claim 18).


Claim 19
Furthermore, Block discloses the following limitations:

wherein the different accounts are Alternate Control Accounts associated with different accounting standards. (see at least claim 19).


Claim 20
Furthermore, Block discloses the following limitations:

wherein the Smart Account is an Alternate Control Account. (see at least claim 20).


Claim 21
Furthermore, Block discloses the following limitations:

wherein the posting rules identify one or more accounts to which an identified transaction will be posted, by at least one of account type labels and account nature labels. (see at least claim 21).

Claim 22
Furthermore, Block discloses the following limitations:

wherein the Smart Account posts an identified transaction in parts, each part with a different date. (see at least claim 22).


Claim 23
Furthermore, Block discloses the following limitations:

wherein the different parts and corresponding dates are consistent with a depreciation schedule or an amortization schedule. (see at least claim 23).


Claim 24
Furthermore, Block discloses the following limitations:

wherein the parts and different dates distribute prepaid income over a period of time. (see at least claim 24).


Claim 25
Furthermore, Block discloses the following limitations:

wherein the Smart Account posts an identified transaction in parts, each part with a different future date. (see at least claim 25).


Claim 26
Furthermore, Block discloses the following limitations:

wherein the Smart Account posts an identified transaction to a future date. (see at least claim 26).

Claim 27
Furthermore, Block discloses the following limitations:

wherein the received data include financial data and non-financial data. (see at least claim 27).

Claim 28
Furthermore, Block discloses the following limitations:

 wherein the multiple accounts are organized based on the assigned labels. (see at least claim 28).


Claim 29
Furthermore, Block discloses the following limitations:

wherein the multiple accounts comprise a control account, the control account comprises a sub-account, and the sub-account comprises an element, the method comprising:

displaying the control account; (see at least claim 29).


displaying a sub-account in the control account; and (see at least claim 29).


displaying details regarding the element in the sub-account. (see at least claim 29).


Claim 30
Furthermore, Block discloses the following limitations:

wherein the displaying steps are each performed in response to a user's selection. (see at least claim 30).


Claim 31
Furthermore, Block discloses the following limitations:

comprising: receiving a date selection indicating a time period; receiving an account selection; and displaying activity in the selected account from the selected time period. (see at least claim 31).


Claim 32
Furthermore, Block discloses the following limitations:

comprising: receiving an account selection; (see at least claim 32).


receiving a date selection indicating a point in time for each account in the account selection; and displaying for each account in the account selection, an account value on the point in time. (see at least claim 32).


Claim 33
Furthermore, Block discloses the following limitations:

comprising: receiving goals and rules linking financial data with non-financial data; identifying, via the assigned labels and the matched labels, ones of the multiple accounts and posted data relevant to the received goals and rules; and (see at least claim 33).


modeling changes to the identified accounts and identified posted data that achieve the received goals and rules. (see at least claim 33).


Claim 34
Furthermore, Block discloses the following limitations:

comprising: identifying activities associated with the identified accounts and identified posted data. (see at least claim 34).


Claim 35
Furthermore, Block discloses the following limitations:

comprising: adjusting the modeled changes in response to inputs from a user. (see at least claim 35).


Claim 36
Furthermore, Block discloses the following limitations:

comprising: based on the labels assigned to the multiple accounts, assigning Consolidation Numbers to the multiple accounts; (see at least claim 36).


extracting information from the accounts; and placing the extracted information into at least one Consolidation Account based on the Consolidation Numbers of the accounts from which the information was extracted. (see at least claim 36).


Claim 37
Furthermore, Block discloses the following limitations:

comprising: placing extracted information from one of the multiple accounts into a Consolidation Account identified by the Consolidation Number assigned to the one of the multiple accounts. (see at least claim 37).


Claim 38
Furthermore, Block discloses the following limitations:

wherein the at least one of the attributes is a Virtual Attribute. (see at least claim 38).


Claim 39
Furthermore, Block discloses the following limitations:

wherein the at least one of the attributes Attribute is an Active Attribute. (see at least claim 39).

Claim 40
Furthermore, Block discloses the following limitations:

wherein the first pointer comprises respective one or more logical pointers that point to the one or more attributes associated with the attribute group. (see at least claim 40).


Claim 41
Furthermore, Block discloses the following limitations:

wherein the first pointer comprises a logical pointer to an attribute group definition that has links to the one or more attributes associated with the attribute group. (see at least claim 41).


Claim 42
Furthermore, Block discloses the following limitations:

Comprising: logically locking related entries across the multiple accounts by inserting a code into a lock table, wherein the code indicates at least one Attribute relating the locked entries. (see at least claim 42).


Claim 43
Furthermore, Block discloses the following limitations:

wherein the Attribute Center is a Virtual Attribute Center. (see at least claim 44).


Claim 44
Furthermore, Block discloses the following limitations:

comprising: defining some of the multiple accounts as first Alternate Control Accounts associated with a first Accounting Standard that is defined using labels from the label set; and (see at least claim 45).


posting the received data to the first Alternate Control Accounts, based on the labels 5 matched to the received data. (see at least claim 45).



Claim 45
Furthermore, Block discloses the following limitations:

wherein the first Alternate Control Accounts are Control Accounts for the first Accounting Standard. (see at least claim 46).


Claim 46
Furthermore, Block discloses the following limitations:

wherein the first Alternate Control Accounts are linked  to other Alternate Control Accounts associated with other Accounting Standards and the method comprises: (see at least claim 47).


automatically reflecting the received data from the first Alternate Control Accounts into the other Alternate Control Accounts based on the links between the Alternate Control Accounts. (see at least claim 47).


Claim 47
Furthermore, Block discloses the following limitations:

wherein the associations between the Alternate Control Accounts and the corresponding Accounting Standards identify the Alternate Control Accounts by at least one of account type labels and account nature labels. (see at least claim 48).


Claim  48
Furthermore, Block discloses the following limitations:

wherein the links between the Alternate Control  Accounts identify the Alternate Control Accounts by at least one of account type labels and account nature labels. (see at least claim 49).


Claim 49

Block does not explicitly discloses: 

determining whether a previous relationship existed between the second and third data structures;
However, Allison in at least paragraphs 0218-0223 discloses attribute systems based on heuristics. Networks that associates, matches and links data based on attributes and experience, such as Match.com, Facebook and Amazon are well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this lacking limitations disclosed by Allison into the invention of Block in order to provide an optimal classifier (Allison abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 50
Furthermore, Block discloses the following limitations:

wherein the second and third data structures include information relevant to at least one individuals, places, goods, property and relationship. (see at least column 5 lines 5-15; information on sales-cost of goods sold).


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687